DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/15/2022 has been considered by the examiner. Non-patent literature citation 4 lacks the required date information to be considered.
Claim Objections
 	Claims 8-16 are objected to because of the following informalities:  in claim 8, line 6, “a computer readable medium” has already been recited on line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical form such as a computer program and transitory signal transmission are non-statutory. Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.

See MPEP 2163.03 I.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
 	With respect to claim 1, it is unclear how an injection unit could be embodied in a computer readable medium and how a measuring unit could be embodied in the computer readable medium. Likewise for claim 8.
 	With respect to claim 2, it is unclear how a directional unit could be embodied in the computer readable medium. Likewise for claim 9.
 	With respect to claim 6, it is unclear how a backup protection unit could be embodied in the computer readable medium. Likewise for claim 13.
 	With respect to claim 7, it is unclear how the injection unit, measuring unit and directional unit could be embodied a programmable logic controller. Likewise for claim 14.
 	For the purpose of examination, the claims shall be interpreted as claiming the aforementioned units without the embodied limitations.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 10,868,422) in view of Nishimura (JP 2015-33312).
 	With respect to claim 1, Jia discloses a system (Fig. 1 100) for use with a microgrid having a plurality of converter-based (Fig. 1 120) distributed generators (Fig. 1 110A-110F), said system comprising: an injection unit (Fig. 5 Harmonic Source) embodied in a computer readable medium for providing each one of a plurality of converters (Fig. 1 120) within said microgrid with a corresponding one of a plurality of differentiable harmonic currents (Fig. 10 characteristic frequency) upon a fault condition (Fig. 1 F2) within said microgrid; and a measuring unit (Fig. 5 measures at Measurement Point) embodied in said computer readable medium for providing detection of said harmonic currents; wherein isolation (column 13, lines 54-55) of a faulted section of said microgrid is enabled based upon said harmonic currents detected. Jia discloses DC-DC converters for a DC microgrid and does not discloses inverters for an AC microgrid. AC microgrids were well known at the time of filing of the invention.
 	Nishimura discloses an inverter-based distributed generator (Fig. 1 100) that comprises an injection unit (Fig. 1 10) that injects a differentiable harmonic current as commanded by the harmonic control signal generation unit (Fig. 1 31) in order to identify a fault. It would have been obvious to one of ordinary skill in the art to implement a system for use with a microgrid having a plurality of inverter-based distributed generators, said system comprising: an injection unit embodied in a computer readable medium for providing each one of a plurality of inverters within said microgrid with a corresponding one of a plurality of differentiable harmonic currents upon a fault condition within said microgrid; and a measuring unit embodied in said computer readable medium for providing detection of said harmonic currents; wherein isolation of a faulted section of said microgrid is enabled based upon said harmonic currents detected, in order to protect an AC microgrid.
 	With respect to claim 8, Jia in view of Nishimura make obvious the method as set forth above. See claim 1 for additional details.
 	With respect to claim 17, Jia in view of Nishimura make obvious the computer readable medium as set forth above. See claim 1 for additional details.
 	Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 10,868,422) in view of Nishimura (JP 2015-33312) and further in view of Khatib (US 2018/0034317).
 	With respect to claim 2, Jia discloses the system as claimed in claim 1, which further includes providing isolation of the faulted section with relays, but does not require the relays to be directional relays. 
 	Khatib discloses a system wherein a directional unit (paragraph 84,87) embodied in said computer readable medium provides said isolation of said faulted section. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein a directional unit embodied in said computer readable medium provides said isolation of said faulted section, in order to quickly isolate the faulted section during a fault.  	With respect to claim 9, Jia in view of Nishimura and Khatib make obvious the method as set forth above. See claim 2 for additional details.
Allowable Subject Matter
 	Claims 3-7 and 10-16 are rejected as indefinite for the reasons stated above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections and indefinite rejections were overcome. The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein said directional unit uses a ratio of said harmonic currents measured on both sides of a microprocessor-based relay within each inverter-based distributed generator to locate said faulted section.  	Claim 10 is indicated as possessing allowable subject matter for the same reasons as claim 3 above.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagoner (US 2014/0152331) discloses identifying a fault. Shuai (CN 112803478A) discloses injection to a microgrid. Cai (CN 102540009A) and Yu (CN 108802575A) disclose fault location. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839